Per Curiam.  OnMarch 17,1987,thetrialcourtheld petitioner in criminal and civil contempt of its prior orders, and petitioner, in his request for a writ of habeas corpus here, alleges that the trial court has unlawfully confined him in the Pulaski County Jail. Petitioner fails to allege any facts or argue any law to support his claim of unlawful incarceration. He does, however, offer to tender certain payments toward the reduction of child support arrearages. From the meager record before us, it is clear that the petitioner is in substantial arrears in child support and that the trial court did not reduce all of those arrearages to judgment when the court declared petitioner in civil contempt. The court’s criminal contempt finding appears to be based upon petitioner’s failure to appear before the trial court on September 25, 1986, after having been duly served by process. Based upon these actions and findings of the trial court, the trial court appears to have lawfully incarcerated petitioner. Although petitioner has failed to allege or argue any appropriate grounds upon which this court may grant a writ of habeas corpus, he certainly may present his proposed payment plan to the trial court in an effort to purge himself of that court’s civil contempt order. Petition denied. Purtle, J., dissents.